Citation Nr: 0617678	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-32 598	)	DATE
	)
	)


THE ISSUE

Whether a decision of the Board of Veterans' Appeals of 
November 22, 1999, granting entitlement to an effective date 
of December [redacted], 1993, for payment of accrued benefits should 
be reversed or revised on the basis of clear and unmistakable 
error?


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to August 
1943.  He died on December [redacted], 1995.  The moving party in 
this matter is the veteran's surviving spouse.  

By its decision, dated November 22, 1999, the Board of 
Veterans' Appeals (Board) granted entitlement of the moving 
party to an effective date of December [redacted], 1993, for payment 
to her of accrued benefits due and payable to the veteran at 
the time of his death.  Received by the Board in September 
2004 was the moving party's motion, wherein she alleged that 
reversal or revision of the November 1999 decision was 
warranted on the basis of clear and unmistakable error (CUE).  


FINDINGS OF FACT

1.  The Board by its decision of November 22, 1999, found the 
moving party entitled to an effective date of December [redacted], 
1993, for payment of accrued benefits from December [redacted], 1993, 
to December [redacted], 1995, based on the two-year limitation then 
in effect.  

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the Board's 
decision of November 22, 1999, the legal or factual basis of 
such allegations, and why the result would have been 
manifestly different but for the alleged errors.




CONCLUSION OF LAW

The moving party's CUE motion with respect to the Board's 
decision of November 22, 1999, fails to meet the threshold 
pleading requirements for revision of such decision on the 
grounds of CUE.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.1400, 20.1401, 20.1402, 20.1403, 20.1404 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth in 38 C.F.R. §§ 20.1400, 20.1401(a), a final 
Board decision is a condition precedent to review for CUE 
under 38 U.S.C.A. § 7111.  A final decision is defined by 
regulation as one which was appealable under Chapter 72 of 
Title 38, United States Code, or which would have been so 
appealable if such provision had been in effect at the time 
of the decision.  38 C.F.R. § 20.1401(a).  Here, the Board's 
decision of November 1999 was appealable to the United States 
Court of Appeals for Veterans Claims, but was not so 
appealed.  Hence, a final decision of the Board is found to 
exist.  

By operation of 38 U.S.C.A. §§ 7103(a) and 7104(a) (West 
2002), decisions of the Board are final and binding.  A 
decision by the Board is subject to revision on the grounds 
of CUE.  38 U.S.C.A. § 7111(a).  If evidence establishes the 
error, the prior decision shall be reversed or revised.  Id. 

To warrant revision or reversal of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  38 
C.F.R. § 20.1403(c).  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be CUE.  Id.  Such regulations implementing § 7111 
were promulgated on the basis of congressional intent that VA 
adopt the Court's interpretation of that term.  See Board of 
Veterans' Appeals: Rules of Practice--Revision of Decisions 
on Grounds of Clear and Unmistakable Error, 64 Fed. Reg. 2134 
(1999) (codified at 38 C.F.R. Part 20).  To that extent, the 
holdings of the Court as they pertain to matters involving 
CUE are for consideration.

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a).  It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time, were 
incorrectly applied.  Id.; see also Fugo v. Brown, 6 Vet.App. 
40, 43-44 (1993).  Examples of that which is not CUE include 
a medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, or the failure of the 
Secretary of Veterans Affairs to fulfill his duty-to-assist 
obligation.  38 C.F.R. § 20.1404(d).  As well, review for CUE 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b).

The Board recognizes, too, that a CUE motion is not a claim 
or application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) (West 2002) of the 
existence of evidence which might complete a claimant's 
application for benefits; and VA's duty to assist in the 
development of such claims.  38 C.F.R. § 20.1411(c) and (d) 
(2005).  In addition, neither the "benefit of the doubt" rule 
of 38 U.S.C.A. § 5107(b), nor the provisions regarding the 
reopening of claims with new and material evidence under 38 
U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411(a) 
and (b) (2005).  A CUE motion is not an appeal and, with 
certain exceptions, is not subject to the provisions of 38 
C.F.R. Parts 19 and 20 which relate to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402.

It is noted, parenthetically, that a significant change in 
the law was effectuated on November 9, 2000, when the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminated the concept of 
well groundedness and redefined VA's duty to assist a 
claimant in the development of a claim.  However, the VCAA 
does not apply to claims of CUE in prior final Board 
decisions.  Livesay v. Principi, 15 Vet.App. 165, 179 (2001) 
(en banc).

The Board by its decision of November 22, 1999, granted 
entitlement of the moving party to an effective date of 
December [redacted], 1993, for payment of accrued benefits for two 
full years prior to the veteran's death on December [redacted], 1995.  
Such decision was implemented by RO action in February 2000, 
when the moving party was found to be entitled to accrued 
benefits payable on the basis of the assignment of a 100 
percent schedular evaluation for valvular heart disease from 
December [redacted], 1993, to December [redacted], 1995.  

The moving party seeks additional accrued benefits for a 
period in excess of the two years granted by the Board 
through its November 1999 decision.  She does not, however, 
point to any error of fact or law within the Board's decision 
of November 22, 1999, which might represent an adequate basis 
for a claim of CUE.  She likewise fails to cite any law or 
regulation that the Board overlooked or misapplied in 
November 1999, such that the provisions of 38 U.S.C.A. 
§ 5121(a) and 38 C.F.R. § 3.1000 then in effect and limiting 
payment of accrued benefits to a two-year period, were not 
dispositive.  Rather, she claims that, because the law 
governing the period for which accrued benefits may be paid 
was changed at a point subsequent to entry of the November 
1999 decision, see The Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), but only 
for deaths occurring on or after December 16, 2003; see also 
Bonny v. Principi, 16 Vet.App. 504 (2002), the Board's action 
in November 1999 was in fact clearly and unmistakably 
erroneous.  Allegations are also advanced by the moving party 
that the veteran was 100 percent disabled by the effects of 
his service-connected heart disease for many years prior to 
his death, and further complicated by claimed negligence on 
the part of treating VA physicians.  While such allegations 
may form a basis for a claim to reopen for additional accrued 
benefits, including VA compensation under 38 U.S.C.A. § 1151 
(2005), they do no speak to an error of fact or law by the 
Board in its November 1999 decision or otherwise have any 
applicability in the context of the moving party's CUE motion 
herein at issue.  

After a careful review of the record, the Board concludes 
that the moving party has not reasonably raised a valid claim 
of CUE with respect to the Board's decision of November 22, 
1999.  As the moving party has failed to comply with 38 
C.F.R. § 20.1404(b) with respect to the November 1999 
decision of the Board, her CUE motion must be dismissed 
without prejudice.


ORDER

The motion for revision or reversal of the Board's decision 
of November 22, 1999, on the grounds of CUE, is dismissed 
without prejudice.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



